SUPPLEMENT DATED MAY 23, 2011 FIRST INVESTORS INCOME FUNDS AND EQUITY FUNDS PROSPECTUS DATED JANUARY 31, 2011 1. The information in the “Summary Section” for the Blue Chip Fund under the heading “Portfolio Manager” on page 27 is deleted in its entirety and is replaced with the following: Portfolio Manager: Edwin D. Miska, Director of Equities, has served as Co-Portfolio Manager of the Fund since May 2011. Sean Reidy has served as Co-Portfolio Manager of the Fund since May 2011. 2. The information in the “Fund Management In Greater Detail” section on page 87 related to Edwin D. Miska in the fifth paragraph and Matthew S. Wright in the eighth paragraph and related to Sean Reidy on page 88 in the second full paragraph is deleted in its entirety and each paragraph is replaced with the following: Mr. Miska, Director of Equities, also has served as the Portfolio Manager of the Growth & Income Fund since 2002,Co-Portfolio Manager of the Opportunity Fund since 2007 and Co-Portfolio Manager of the Blue Chip Fund since May 2011.Mr. Miska also serves as a Portfolio Manager and Co-Portfolio Manager for certain other First Investors Funds and joined FIMCO in 2002 as a Portfolio Manager. Matthew S. Wright has served as Portfolio Manager of the Value Fund since 1998.Mr. Wright also serves as a Portfolio Manager for another First Investors Fund and joined FIMCO in February 1996 as an Equity Analyst. Sean Reidy has served as Co-Portfolio Manager of the Blue Chip Fund since May 2011 and has worked with Mr. Miska as the Assistant Portfolio Manager of the Growth & Income Fund since 2010.He also serves as Co-Portfolio Manager and Assistant Portfolio Manager for certain other First Investors Funds.Prior to joining FIMCO in 2010, Mr. Reidy was a proprietary trader at First New York Securities (2008-2010) and served as Co-Portfolio Manager and Research Director at Olstein Capital Management (1996-2007). IEP20511 SUPPLEMENT DATED MAY 23, 2011 FIRST INVESTORS EQUITY FUNDS STATEMENT OF ADDITIONAL INFORMATION DATED JANUARY 31, 2011 1. The information related to Edwin D. Miska, Matthew S. Wright and Sean Reidy in the section “Portfolio Managers” under the heading “A. Other Accounts Managed by Portfolio Managers for Fiscal Year Ended September 30, 2010” on page I-13 is deleted in its entirety and replaced with the following: A. Other Accounts Managed by Portfolio Managers for Fiscal Year Ended September 30, 20101 Name of Portfolio Manager and Fund(s) Covered by this SAI Other Accounts Managed Number of Other Accounts Total Assets of Other Accounts (in millions) Number of Accounts which Advisory Fee is Based on Account Performance Total Assets in the Accounts which Advisory Fee is Based on Account Performance (in millions) FIMCO’s Portfolio Managers: Edwin D. Miska: Total Return Fund Blue Chip Growth & Income Opportunity Other Registered Investment Companies 2 0 $0 Other Pooled Investment Vehicles 1 0 $0 Other Accounts 1 0 $0 Sean Reidy: Blue Chip Growth & Income Other Registered Investment Companies 2 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 Matthew S. Wright: Value Other Registered Investment Companies 1 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 1 On May 23, 2011, Edwin D. Miska and Sean Reidy began serving as Co-Portfolio Managers of the Blue Chip Fund and the chart above reflects the most recent availableinformation foreach Portfolio Manageras of May 20, 2011. 2. The information related to Edwin D. Miska,Matthew S. Wright and Sean Reidy in the section “Portfolio Managers” under the heading “D. Portfolio Manager Fund Ownership for Fiscal Year Ended September 30, 2010” on page I-19 is deleted in its entirety and is replaced with the following: D. Portfolio Manager Fund Ownership for Fiscal Year Ended September 30, 20102 FIMCO’s Portfolio Managers: Name Funds Covered by this SAI Dollar Range of Fund Ownership (dollars) Edwin D. Miska Total Return $10,001-$50,000 Blue Chip $10,001-$50,000 Growth & Income $100,001 - $500,000 Opportunity $50,001 - $100,000 Matthew S. Wright Value $100,001 - $500,000 Sean Reidy Blue Chip None Growth & Income $1 - $10,000 2 The information for each Portfolio Manager is as of March 31, 2011. EFSAI0511
